WOLD, Senior Judge,
concurring in the result:
As indicated in my opinion in United States v. Cross, 19 M.J. 973 (ACMR 1985), I believe that clauses in pretrial agreements like the one in question violate public policy except where an accused voluntarily initiates the inclusion of the contested clause. As in Cross, this case was tried in a jurisdiction where the clause was routinely required by the Government as a prerequisite to any pretrial agreement and the record contains no reliable evidence that appellant initiated the clause. Therefore, I would hold that the clause violated public policy.
With respect to whether appellant suffered any prejudice, appellant’s assertions and the conduct of his case provide mixed signals about whether he desired a punitive discharge for his own reasons. In addition, I am unable to conclude that the presence of the clause did not actually inhibit the presentation of evidence and argument against a punitive discharge. Nowhere did appellant explicitly assert his rehabilitation potential, nor did he call character witnesses on that point, although his prior record is such that a case could have been made along those lines. Defense counsel, arguing on sentence, contented himself with an argument in favor of a bad-conduct discharge rather than a dishonorable discharge if the court were to decide that a punitive discharge “is in order”.
However, I am persuaded that the strongest evidence and argument which could have been presented by this appellant would not have persuaded the trial judge to impose a sentence which did not include a punitive discharge. Appellant was a Sergeant First Class with fifteen years’ service, assigned as a drill sergeant, who knowingly and repeatedly sold marijuana to high school students who were military dependents. In addition, it was apparent that appellant was in the marijuana business near the military installation where he trained the soldiers placed in his care and that he sold his wares for further resale. Accordingly, I would hold the error harmless and I join in affirming the findings of guilty and the sentence.
I concur with my brothers in the disposition of the remaining issues.